1

2

3

4

5

6                         UNITED STATES DISTRICT COURT
7                              EASTERN DISTRICT OF CALIFORNIA

8

9     RENEE C. MENDOZA,                                Case No. 1:19-cv-01156-DAD-SKO
                   Plaintiff,
10                                                     ORDER TO SHOW CAUSE WHY THE
           v.                                          ACTION SHOULD NOT BE DISMISSED
11    MACY’S INC.,                                     FOR PLAINTIFFS’ FAILURE TO
                                                       COMPLY WITH THE COURT’S ORDER
12                       Defendant.
                                                       (Doc. 6)
13
                                                       FOURTEEN (14) DAY DEADLINE
14

15
            On August 23, 2019, Plaintiff filed the complaint in this case against Defendant. (Doc. 1.)
16
     Plaintiff also filed a motion to proceed in forma pauperis, which was granted on September 4, 2019.
17
     (Docs. 2, 3.)
18
            On September 20, 2019, the Court issued an order finding that Plaintiff’s complaint failed
19
     to state any cognizable claims and granting leave until October 11, 2019, for Plaintiff to file an
20
     amended complaint. (Doc. 4.) Plaintiff filed a request for an extension of time in which to file her
21
     amended complaint, and the Court granted the request and allowed Plaintiff until November 22,
22
     2019, to file her amended complaint. (Docs. 5, 6.) To date, Plaintiff has not filed an amended
23
     complaint or requested an additional extension of time in which to do so.
24
            The Local Rules of the United States District Court for the Eastern District of California,
25
     corresponding with Rule 11 of the Federal Rules of Civil Procedure, provide, “[f]ailure of counsel
26
     or of a party to comply with . . . any order of the Court may be grounds for the imposition by the
27
     Court of any and all sanctions . . . within the inherent power of the Court.” E.D. Cal. L.R. 110.
28
                                                       1
1    “District courts have inherent power to control their dockets,” and in exercising that power, a court

2    may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of Los

3    Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice, based

4    on a party’s failure to prosecute an action or failure to obey a court order, or failure to comply with

5    local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for

6    failure to comply with an order requiring amendment of complaint); Malone v. U.S. Postal Service,

7    833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson

8    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply

9    with local rules).

10            Accordingly, Plaintiff is ORDERED to show cause, within fourteen (14) days of the

11   date of service of this Order, why this action should not be dismissed for her failure to comply

12   with the Court’s October 24, 2019 Order, (Doc. 6.), within the specified period of time. The

13   Court further CAUTIONS Plaintiff that, if she fails to file this statement within fourteen (14) days

14   of the date of service of this Order, the Court will recommend to the presiding district court judge

15   that this action be dismissed, in its entirety.

16
     IT IS SO ORDERED.
17

18   Dated:     December 2, 2019                                   /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
                                                        2
